           Case 3:20-cv-00133-JCH Document 167 Filed 10/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

JAKUB MADEJ                                       §          Civil Action No. 20-cv-133 (JCH)
                                Plaintiff,        §
                 vs.                              §          JURY TRIAL DEMANDED
                                                  §
YALE UNIVERSITY et al.,                           §          OCTOBER 2, 2020
                                Defendants.       §


                       PLAINTIFF’S MOTION FOR EXTENSION OF TIME
                          TO FILE SECOND AMENDED COMPLAINT


          Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7(b), Plaintiff Jakub

Madej (“Madej”) moves to extend his deadline to file a Proposed Second Amended Complaint

from October 2, 2020, to October 9, 2020.

          Madej has been working on the Proposed Second Amended Complaint, but the additional

time is necessary to allow Madej to prepare the Complaint consistent with this Court’s guidance

(Doc. 161) (“The court emphasizes that this is not an invitation to draft a new proposed amended

complaint.”) (emphasis original).

          This Motion was not filed earlier because Madej intended to file the Complaint within

the established time limit. However, on September 30, 2020, the PACER Service Center has dis-

abled Madej’s CM/ECF, notwithstanding this Court’s ruling (Doc. 160), prior practice, and tele-

phonic communication. Madej has been working diligently to resolve this administrative issue

but has been unable to access any dockets electronically.

          The undersigned has contacted Defendants’ counsel about this requested extension of

time, and has obtained no response.

          This is plaintiff’s first motion for extension with regards to the proposed amended com-
plaint.
       Case 3:20-cv-00133-JCH Document 167 Filed 10/02/20 Page 2 of 2




Dated: October 2, 2020                Respectfully submitted,
       New York, NY                   By: /s/ Jakub Madej
                                         Jakub J. Madej
                                          LAWSHEET
                                         415 Boston Post Rd Ste 3-1102
                                         Milford, CT 06460
                                         T: (203) 928-8486
                                         F: (203) 902-0070
                                         E: j.madej@lawsheet.com




                                                                         2
